FILED
                           NOT FOR PUBLICATION
                                                                            FEB 12 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10152

             Plaintiff-Appellee,                D.C. No.
                                                2:15-cr-01577-DGC-1
 v.

EDDIE PATTERSON,                                MEMORANDUM*

             Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                           Submitted February 7, 2019**
                                Phoenix, Arizona

Before: HAWKINS, M. SMITH, and HURWITZ, Circuit Judges.

      Appellant Eddie Patterson (“Patterson”) appeals his conviction for sexual abuse

of a minor in violation of 18 U.S.C. §§ 1153, 2243(a), and 2246. He contends he was

deprived of his right under the Confrontation Clause to recross-examine a witness.

We find no constitutional violation and affirm his conviction.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Recross is not a constitutional right, and district courts have wide discretion

whether to allow it. See Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986). A

defendant is entitled to recross only if material new matter is elicited on redirect

examination. United States v Baker, 10 F.3d 1374, 1404–05 (9th Cir. 1993). The

information elicited here was neither new nor material. In cross, the defense had

suggested that surely if the victim had talked to a social worker for three hours, certain

details about the charged crime would have come up. In redirect, the government

placed the interview in context by eliciting testimony that the worker was also talking

to the victim about matters not involving Patterson during those three hours. The

defense had put the interview at issue and was aware of its contents when questioning

the victim on cross. Thus, this information was not new or surprising to the defense.

      Nor was the additional information significant or material in the context of the

case. The victim’s interview with the social worker was a relatively small piece of the

overall case. The "new" information did not detract from the multiple inconsistencies

in details accurately pointed out by defense counsel in its extensive cross-examination

about this and other interviews given by the victim shortly after the incident. Thus,

there was no violation of Patterson’s rights under the Confrontation Clause.

      AFFIRMED.




                                            2